Exhibit 10.1




Execution Version



SIXTH AMENDMENT
TO THE CREDIT AGREEMENT
THIS SIXTH AMENDMENT, dated as of April 22, 2013 (this “Amendment”), to the
Credit Agreement, dated as of June 17, 2011 (as previously amended, the “Credit
Agreement”), and entered into by, among others, SemGroup Corporation, as the
Borrower (the “Borrower”), certain subsidiaries of the Borrower, as Guarantors,
the lenders party thereto (the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower desires to amend the Credit Agreement to (i) to permit an
increase to either the Revolving Facility Commitments or the Term Loan A
Facility Commitments in an aggregate principal amount of $300,000,000 (the
“Incremental Amount”), subject to the terms and conditions set forth herein, and
(ii) amend certain other provisions of the Credit Agreement as specified below
(the “Specified Amendments”);
WHEREAS the Loan Parties have requested that the Required Lenders agree to amend
certain provisions of the Credit Agreement in order to permit each of the
Incremental Amounts and the Specified Amendments; and
WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to such amendment relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the promises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments
(a)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety as follows:
“Financial Performance Covenants” shall mean (a) as of the date hereof and until
such time as the conditions set forth in paragraphs (x) and (y) of Section 6.14
have been satisfied in accordance therewith, the covenants of the Borrower set
forth in Sections 6.10 and 6.11, and (b) following satisfaction of the
conditions set forth in paragraphs (x) and (y) of Section 6.14, the covenants of
the Borrower set forth in Section 6.14.
(b)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in alphabetical order therein:
“Acquisition Period” shall mean the period elected by the Borrower, such
election to be exercised by the Borrower by delivering written notice thereof to
the Administrative

        

--------------------------------------------------------------------------------



Agent (who shall thereafter promptly notify the Lenders), commencing with the
funding date of the purchase price for any Permitted Business Acquisition or
Asset Acquisition hereunder and ending on the earlier of (a) the last day of the
third fiscal quarter ending after such funding date, and (b) the Borrower’s
election to terminate such Acquisition Period, such election to be exercised by
the Borrower delivering notice thereof to the Administrative Agent (who shall
thereafter promptly notify the Lenders); provided, that, once any Acquisition
Period is in effect, the next Acquisition Period may not commence until the
termination of such Acquisition Period then in effect.
“Maximum Leverage Ratio” shall mean, (a) on any date of determination other than
during an Acquisition Period, 5.00:1.00 and (b) on any date of determination
during an Acquisition Period, 5.50:1.00.
“Permitted Junior Debt” shall mean (a) subordinated Indebtedness issued or
incurred by the Borrower or a Restricted Subsidiary, and (b) senior unsecured
Indebtedness issued by the Borrower or a Restricted Subsidiary, the terms of
which, in the case of each of clauses (a) and (b), (i) do not provide for a
final maturity date, scheduled amortization or any other scheduled repayment,
scheduled mandatory redemption or scheduled sinking fund obligation prior to the
date that is 91 days after the Revolving Facility Maturity Date (provided, that
the terms of such Permitted Junior Debt may require the payment of interest from
time to time), (ii) do not contain covenants and events of default that, taken
as a whole, are more restrictive than the covenants and Events of Default set
forth in this Agreement and the other Loan Documents, as reasonably determined
in good faith by the Borrower, and (iii) provide for covenants and events of
default customary for Indebtedness of a similar nature as such Permitted Junior
Debt, as reasonably determined in good faith by the Borrower.
“Senior Notes” shall mean the first issuance or incurrence of senior unsecured
notes or other Permitted Junior Debt by the Borrower or its subsidiaries after
the Sixth Amendment Effective Date, to the extent permitted by and in accordance
with the terms and conditions of Section 6.01(r), in an aggregate principal
amount of at least $200,000,000.
“Senior Secured Leverage Ratio” shall mean, on any date, the ratio, on a Pro
Forma Basis, of (a) Consolidated Net Debt as of such date minus, to the extent
included therein, all Indebtedness under any Permitted Junior Debt (or any
Permitted Refinancing Indebtedness thereof) and any other unsecured or
subordinated indebtedness of the Borrower and the Restricted Subsidiaries to (b)
EBITDA for the period of four consecutive fiscal quarters of the Borrower most
recently ended prior to such date, in each case determined on a consolidated
basis in accordance with GAAP; provided that to the extent any Asset Disposition
or any Asset Acquisition (or any similar transaction or transactions that
require a waiver or a consent of the Required Lenders pursuant to Section 6.04
or Section 6.05) or incurrence or repayment of Indebtedness in excess of U.S.$15
million in the aggregate (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the EBITDA component of the Senior

-2-

--------------------------------------------------------------------------------



Secured Leverage Ratio shall be determined for the respective Test Period on a
Pro Forma Basis for such occurrences.
“Sixth Amendment” means that certain Sixth Amendment to the Credit Agreement
dated as of April 22, 2013, among the Borrower, the Administrative Agent and the
Required Lenders and the Guarantors listed on the signature pages thereto.
“Sixth Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 2 of the Sixth Amendment.
(c)    Section 2.11 of the Credit Agreement is hereby amended by adding a new
clause (i) therein as follows:
“(i) The Borrower shall apply 100% of the net cash proceeds received by it or
any of its subsidiaries from the issuance and sale of the Senior Notes in any
event within five (5) Business Days of receipt thereof to repay the Loans, which
proceeds will be applied (i) first, ratably among the Term Loan A Lenders to
prepay any Incremental Term Loans (and all accrued and unpaid interest thereon)
then outstanding, and (ii) second, if any excess net cash proceeds remain after
prepaying the Incremental Term Loans then outstanding, applied ratably among the
Revolving Facility Lenders to prepay any Revolving Facility Loans (and all
accrued and unpaid interest thereon) then outstanding (without a permanent
reduction of any Revolving Facility Commitments).”
(d)    Section 2.20(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“2.20    Incremental Facilities. i. (a) At any time following the completion of
the syndication of each of the Facilities and indicated by the Joint Lead
Arrangers to the Borrower, the Borrower may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (each such increase, an “Incremental Revolving Facility
Commitment”) or to the Term Loan A Facility Commitments (each such increase, an
“Incremental Term Facility Commitment” and, together with the Incremental
Revolving Facility Commitment, each an “Incremental Commitment”), in an
aggregate principal amount, collectively, not to exceed U.S.$300 million. Any
Borrowing under an Incremental Commitment shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than U.S.$10.0
million and shall be in the form of Term Loan A Loans or Revolving Facility
Loans or a combination of Term Loan A Loans and Revolving Facility Loans
(collectively, the “Incremental Loans”). Such notice shall specify the date (an
“Increased Amount Date”) on which the Borrower proposes that the Incremental
Commitments shall be made available (and, in the case of Incremental Term
Facility Commitments, the date the Incremental Term Loans shall be made
available), which shall be a date not less than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent). The Borrower shall
notify the Administrative Agent in

-3-

--------------------------------------------------------------------------------



writing of the identity of each Lender or other financial institution (which in
any event shall not be the Borrower or an Affiliate of the Borrower) reasonably
acceptable to the Administrative Agent, and in the case of any Person committing
to any Incremental Revolving Facility Commitment, reasonably acceptable to the
Issuing Banks (each, an “Incremental Revolving Facility Lender”, an “Incremental
Term Lender”, or generally, an “Incremental Lender”, as applicable) to whom the
Incremental Commitments have been (in accordance with the prior sentence)
allocated and the amounts of such allocations; provided that any Lender
approached to provide all or a portion of the Incremental Commitments may elect
or decline, in its sole discretion, to provide an Incremental Commitment. Such
Incremental Commitments shall become effective as of such Increased Amount Date;
and in the case of Incremental Term Facility Commitments, such new Loans in
respect thereof (“Incremental Term Loans”) shall be made on such Increased
Amount Date, provided that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Commitments and Incremental Term Loans; (ii) the representations and warranties
contained in Article III and the other Loan Documents shall be true and correct
in all material respects on and as of the Increased Amount Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date; (iii) the Incremental Loans shall rank
pari passu in right of payment and of security with the Loans; (iv) such
Incremental Commitments shall be evidenced by one or more joinder agreements
executed and delivered to Administrative Agent by each Incremental Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); (v) the Borrower shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the Incremental Commitments; (vi) the Borrower and its Affiliates shall not be
permitted to commit to or participate in any Incremental Commitments or any
Incremental Loans; (vii) any Incremental Loans shall be treated substantially
the same as the existing Loans (in each case, including with respect to
mandatory and voluntary prepayments); (viii) if the all-in yield (as reasonably
determined by the Administrative Agent and the Borrower to be equal to the sum
of (A) the margin above the Eurodollar Rate on such Incremental Loans, (B) if
such Incremental Loans are initially made at a discount or the Lenders making
the same receive a fee directly or indirectly from the Borrower or any
Subsidiary for doing so but excluding any arrangement fees not paid to the
Lenders thereof generally (the amount of such discount or fee, expressed as a
percentage of the Incremental Loans, being referred to herein as “OID”), the
amount of such OID (based on an assumed four year weighted average life) and (C)
any minimum Alternate Base Rate or Adjusted Eurodollar Rate applicable to such
Incremental Loans) (the “All-In Yield”) for any Incremental Loan exceeds the
then applicable All-In Yield for the Term Loan A Loans or Revolving Facility
Loans, as applicable, by more than 50 basis points (the excess of (A) such
All-In Yield for the Incremental Loans over (B) the All-In Yield for the Term
Loan A Loans or Revolving Facility Loans, as applicable, plus 50 basis points
being the relevant “Margin

-4-

--------------------------------------------------------------------------------



Differential”), then each Applicable Margin for the Term Loan A Loans or
Revolving Facility Loans, as applicable, for each adversely affected existing
Facility shall automatically be increased by the Margin Differential effective
upon the making of the Incremental Loan; and (ix) except as otherwise provided
in this clause (a), the terms and conditions applicable to Incremental Loans
shall not be materially different from those of the Term Loan A Loans or
Revolving Facility Loans, as applicable; provided that (A) the terms and
conditions applicable to any tranche of Incremental Loans maturing after the
Term Loan A Maturity Date or the Revolving Facility Maturity Date, as
applicable, may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Term Loan A Maturity Date or the Revolving Facility Maturity Date, as
applicable, and (B) the Incremental Loans may be priced differently than the
existing applicable Loans. Each of the parties hereto hereby agrees that, upon
the effectiveness of any joinder agreements in connection with any Incremental
Commitments as described in the preceding sentence, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Commitments and the Incremental Loans
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments without the consent of any Lender.
Notwithstanding the foregoing, the Borrower hereby agrees that the availability
of Incremental Commitments shall be subject to the prior satisfaction of the
following conditions: (x) each Loan Party shall have obtained all material
consents necessary in connection with such Incremental Commitments and the
transactions contemplated by the Sixth Amendment; and (y) the Administrative
Agent shall have received, on behalf of itself, the Collateral Agent, the
Lenders and each Issuing Bank on the applicable Increased Amount Date, favorable
written opinions of (x) Gibson, Dunn & Crutcher LLP, special New York counsel
for the Loan Parties, and (y) Conner & Winters, LLP, special Oklahoma counsel
for the Loan Parties, (A) dated the applicable Increased Amount Date, (B)
addressed to each Issuing Bank on the applicable Increased Amount Date, the
Administrative Agent, the Collateral Agent and the Lenders, and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Incremental Commitments and the Incremental Loans as the
Administrative Agent shall reasonably request, and each Loan Party hereby
instructs its counsel to deliver such opinions.”
(e)    Section 6.01(r) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(r)    Permitted Junior Debt; provided that (A) at the time of the incurrence
of Permitted Junior Debt and after giving effect thereto on a Pro Forma Basis,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (B) immediately after giving effect to the issuance,
incurrence or assumption of Permitted Junior Debt, the Borrower shall be in
compliance on a Pro Forma Basis with the Financial Performance Covenants as of
the most recently completed fiscal quarter for which financial statements are
available; and”

-5-

--------------------------------------------------------------------------------



(f)    Section 6.06(g) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(g)    other payments or distributions by the Borrower not otherwise permitted
by the other clauses of this Section 6.06 in an aggregate amount not to exceed
the Borrower’s Available Cash, so long as (i) immediately before and immediately
after giving effect to such payment or distribution, as applicable, no Default
or Event of Default shall have occurred and be continuing, and (ii) after giving
effect to such payment or distribution, as applicable, the Leverage Ratio shall
not be in excess of 4.00:1.00.”
(g)    Section 6.10 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“Leverage Ratio. Beginning at the end of the first full fiscal quarter ending
after the Closing Date, for any Test Period, permit the Leverage Ratio on the
last day of any fiscal quarter, to be in excess of the Maximum Leverage Ratio.”


(h)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.14 therein as follows:
“Section 6.14 Alternative Financial Performance Covenants. Beginning at the end
of the first fiscal quarter ending after (x) the issuance of the Senior Notes
and application of the proceeds thereof in accordance with Section 2.11(i), and
(y) election by the Borrower to comply with the covenants set forth herein
instead of the covenants in Section 6.10 and 6.11, such election to be
irrevocable and exercised by the Borrower by delivering written notice thereof
to the Administrative Agent (who shall thereafter promptly notify the Lenders)
within five (5) Business Days of the issuance of the Senior Notes:


i.for any Test Period, permit the Leverage Ratio on the last day of any fiscal
quarter to be in excess of 5.50:1.00;
ii.for any Test Period, permit the Interest Coverage Ratio on the last day of
any fiscal quarter to be less than 2.50:1.00; and
iii.for any Test Period, permit the Senior Secured Leverage Ratio on the last
day of any fiscal quarter to be in excess of 3.50:1.00;
provided, that upon satisfaction of the conditions set forth in clauses (x) and
(y) of this Section 6.14, the covenants in Section 6.10 and 6.11 will cease to
apply to the Borrower.”
Section 2.    Conditions Precedent to the Effectiveness of this Amendment
This Amendment shall become effective as of the date on which each of the
following conditions precedent shall have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Sixth Amendment
Effective Date”):

-6-

--------------------------------------------------------------------------------



(a)    The Administrative Agent shall have received this Amendment, duly
executed by each of the Borrower, the Guarantors and the Required Lenders.
(b)    The representations and warranties set forth in Article III of the Credit
Agreement are and will be true and correct in all material respects on and as of
the Sixth Amendment Effective Date, to the same extent as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
(c)    As of the Sixth Amendment Effective Date, no Event of Default or Default
shall have occurred and be continuing.
(d)    The Borrower shall have paid (i) an amendment fee in an amount equal to
0.05% of the Commitments of each Lender that has consented to this Amendment
prior to the deadline for submission of signature pages specified by the
Administrative Agent, and (ii) all costs and expenses payable to the Lenders and
the Administrative Agent hereunder or in connection herewith.
Section 3.    Acknowledgment and Consent.
(a)     Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.
(b)     Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
Section 4.    Reference to and Effect on the Loan Documents
(a)    This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof. The Borrower agrees to pay any applicable
costs and expenses incurred in connection with this Amendment in accordance with
the terms set forth in the Credit Agreement, including Section 9.05 thereof.
(b)    Except as specifically amended above, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

-7-

--------------------------------------------------------------------------------



(c)    The execution, delivery, effectiveness and performance of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lenders, the
Borrower or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents or for
any purpose.
(d)    Each of the Loan Documents, including the Credit Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement, whether direct or indirect, shall mean a
reference to the Credit Agreement as amended hereby.
Section 5.    Execution in Counterparts
This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.
Section 6.    Governing Law
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY THE LAWS
OF, THE STATE OF NEW YORK.
Section 7.    Headings
Section and Subsection headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
Section 8.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 9.    Severability
The illegality or unenforceability of any provision of this Amendment or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Amendment or
any instrument or agreement required hereunder.
Section 10.    Successors
The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

-8-

--------------------------------------------------------------------------------



Section 11.    Waiver of Jury Trial
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.


Section 12.    Jurisdiction
Each of the parties to this Amendment hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Amendment or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court.


[SIGNATURE PAGES FOLLOW]





-9-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
SEMGROUP CORPORATION


By:     /s/ Robert N. Fitzgerald    
Name:    Robert N. Fitzgerald
Title:    Chief Financial Officer






Subsidiary Guarantors


SEMGROUP EUROPE HOLDING, L.L.C.
By: SEMGROUP CORPORATION, as sole member






By:     /s/ Robert N. Fitzgerald    
Name:    Robert N. Fitzgerald
Title:    Chief Financial Officer






SEMOPERATING G.P., L.L.C.
By: SEMGROUP CORPORATION, as sole member






By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer





















[Sixth Amendment to Credit Agreement Signature Page]





--------------------------------------------------------------------------------




SEMSTREAM, L.P.
By: SEMOPERATING G.P., L.L.C., as general partner
By:
SEMGROUP CORPORATION, as sole member







By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer






SEMGAS, L.P.
By: SEMOPERATING G.P., L.L.C., as general partner
By:
SEMGROUP CORPORATION, as sole member







By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer






SEMCANADA, L.P.
By: SEMOPERATING G.P., L.L.C., as general partner
By:
SEMGROUP CORPORATION, as sole member







By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer







[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




SEMCANADA II, L.P.
By: SEMOPERATING G.P., L.L.C., as general partner
By:
SEMGROUP CORPORATION, as sole member







By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer








SEMMATERIALS, L.P.
By: SEMOPERATING G.P., L.L.C., as general partner
By:
SEMGROUP CORPORATION, as sole member







By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer






SEMMEXICO, L.L.C.
By: SEMMATERIALS, L.P., as sole member
By: SEMOPERATING G.P., L.L.C., as general partner
By: SEMGROUP CORPORATION, as sole member






By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




ROSE ROCK MIDSTREAM HOLDINGS, LLC




By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer




SEMDEVELOPMENT, L.L.C.
By SemGroup Corporation, as sole member




By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer




WATTENBURG HOLDING, LLC,
GLASS MOUNTAIN HOLDING, LLC
By SemDevelopment, L.L.C., as general partner
By SemGroup Corporation, as sole member




By:     /s/ Robert N. Fitzgerald    
Name: Robert N. Fitzgerald
Title: Chief Financial Officer





[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND plc,
as Administrative Agent
By:    /s/ Sanjay Remond    
Name: Sanjay Remond
Title: Director
    
    

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




THE ROYAL BANK OF SCOTLAND plc,
as a Lender
By:    /s/ Sanjay Remond    
Name: Sanjay Remond
Title: Director

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Lender
By:    /s/ Mark Sparrow    
Name: Mark Sparrow
Title: Director

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as a Lender
By:    /s/ May Huang    
Name: May Huang
Title: AVP

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




BOKF, NA D/B/A BANK OF OKLAHOMA,
as a Lender
By:    /s/ Linda J. Bridges    
Name: Linda J. Bridges
Title: Commercial Lending Officer

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a Lender
By:    /s/ Eamon Baqui    
Name: Eamon Baqui
Title: Vice President

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
By:    /s/ Zali WIN    
Name: Zali WIN
Title: Managing Director
By:    /s/ Michel KERMARREC    
Name: Michel KERMARREC
Title: Vice President

[Sixth Amendment to Credit Agreement Signature Page]













--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
By:    /s/ Chris Chapman    
Name: Chris Chapman
Title: Director
By:    /s/ Juan-Jose Mejia    
Name:    Juan-Jose Mejia
Title: Director



















[Sixth Amendment to Credit Agreement Signature Page]











